Exhibit 10.3

Dated 19th August 2009

 

(1) THE SECRETARY OF STATE FOR ENVIRONMENT FOOD AND RURAL AFFAIRS

 

(2) LIONBRIDGE (UK) LIMITED

 

(3) LIONBRIDGE TECHNOLOGIES INC

 

 

Underlease

 

 

relating to premises known as Building 340, Bristol Business Park, Coldharbour
Lane, Bristol

 

Eversheds LLP   Tel 0845 497 9797 1 Callaghan Square   Fax 0845 498 7333 Cardiff
  Int +44 29 2047 1147 CF10 5BT   DX 33016 Cardiff   www.eversheds.com



--------------------------------------------------------------------------------

CONTENTS

Lease Particulars

 

Clause         Page

1

  

INTERPRETATION

   6

2

  

LETTING AND TERM

   8

3

  

HEADLEASE

   8

4

  

RENTS PAYABLE

   10

5

  

CONTINUING OBLIGATIONS

   10

6

  

AUTHORISED USE

   10

7

  

ASSIGNMENT

   10

8

  

UNDERLETTING

   11

9

  

CHANGES TO THE TERMS OF THE HEADLEASE

   11

10

  

OBLIGATIONS OF THE TENANT’S GUARANTOR

   11

11

  

LAND REGISTRY APPLICATIONS

   11

12

  

EXECUTION

   12

13

  

RENT FREE PERIOD

   12

Schedules

  

1

  

Variations to the terms of the Headlease

   13

 

2



--------------------------------------------------------------------------------

PARTICULARS

PART 1: LAND REGISTRY PARTICULARS

 

LR1.    Date of lease    19th August 2009 LR2.    Title number(s)    LR2.1   
Landlord’s title number(s)    None LR2.2    Other title numbers    None LR3.   
Parties to this lease       Landlord    The Secretary of State for Environment
Food and Rural Affairs of Whitehall Place, West London, SW1A 2HH, c/o 620
Bristol Business Park, Coldharbour Lane, Bristol, BS16 1EJ.    Tenant   
Lionbridge (UK) Limited (registered number 01295207) whose registered office is
at Copthall Terrace, Coventry, West Midlands, CV1 2FP.    Tenant’s Guarantor   
Lionbridge Technologies Inc. whose registered office is at 1050 Winter Street,
Suite 2300, Waltham, MA 02451, USA and whose address for service in the United
Kingdom is at Lionbridge Coventry, Copthall Terrace, Coventry, West Midlands,
CV1 2FP. LR4    Property    In the case of a conflict between this clause and
the remainder of this lease then, for the purposes of registration, this clause
shall prevail.       The premises (referred to in this Lease as “the Premises”)
known as Building 340 Bristol Business Park, Coldharbour Lane, Bristol defined
in more detail in clause 1.4 of the Headlease. LR5.    Prescribed statements etc
   LR5.1    Statements prescribed under rules 179 (dispositions in favour of a
charity), 180 (dispositions by a charity) or 196 (leases under the Leasehold
Reform, Housing and Urban Development Act 1993) of the Land Registration Rules
2003    Not applicable. LR5.2    This lease is made under, or by reference to,
provisions of:    Not applicable.

 

3



--------------------------------------------------------------------------------

LR6.    Term for which the Property is leased   

From and including the date of this Lease (referred to in this Lease as “the
Term Commencement Date”)

 

To and including 7 March 2014.

 

(This term is referred to in this Lease as “the Contractual Term”)

LR7.    Premium    None LR8.    Prohibitions or restrictions on disposing of
this lease    This Lease contains a provision that prohibits or restricts
dispositions. LR9.    Rights of acquisition etc    LR9.1    Tenant’s contractual
rights to renew this lease, to acquire the reversion or another lease of the
Property, or to acquire an interest in other land    None LR9.2    Tenant’s
covenant to (or offer to) surrender this lease    None LR9.3    Landlord’s
contractual rights to acquire this lease    None LR10.    Restrictive covenants
given in this lease by the Landlord in respect of land other than the Property
   None LR11.    Easements    LR11.1    Easements granted by this lease for the
benefit of the Property    None. LR11.2    Easements granted or reserved by this
lease over the Property for the benefit of other property    The rights
specified in clause 5.4 of the Headlease LR12.    Estate rentcharge burdening
the Property    None. LR13.    Application for standard form of restriction   
None LR14.    Declaration of trust where there is more than one person
comprising the Tenant    Not applicable

 

4



--------------------------------------------------------------------------------

PART 2: OTHER PARTICULARS

Authorised Use
   The use of the Premises for the use permitted by the Headlease. Headlease   
A lease dated 15 March 1999 made between (1) Bristol and England Properties
Limited and (2) Minister of Agriculture Fisheries and Food a copy of which is
attached to this Lease and includes all deeds and documents varying or
supplemental or ancillary to that lease. Occupation Date    3 March 2009
Principal Rent    £83,325 (Eighty three thousand three hundred and twenty five
pounds) per annum. Quarter Days    25 March, 24 June, 29 September and
25 December in each year Rent Commencement Date    26 May 2010.

This Lease is a “new tenancy” for the purposes of section 1 Landlord and Tenant
(Covenants) Act 1995.

 

5



--------------------------------------------------------------------------------

THIS LEASE is made on the date set out in clause LR1 of the Land Registry
Particulars BETWEEN (1)   the Landlord; and (2)   the Tenant; and (3)   the
Tenant’s Guarantor. BACKGROUND (A)   The Landlord is the current tenant of the
Premises by virtue of the Headlease. (B)   The Landlord has agreed to underlet
the Premises to the Tenant on the terms of this Lease, incorporating the terms
of the Headlease. OPERATIVE PROVISIONS 1.   INTERPRETATION 1.1   In this Lease,
the following words and expressions have the following meanings:  
“Additional Rents”    all sums reserved as rent under the Headlease excluding
the Head Rent   “Contracted-out Tenancy”    a tenancy:      (a)    that contains
an agreement between the landlord and the tenant excluding the operation of
sections 24 to 28 Landlord and Tenant Act 1954 in relation to it; and      (b)
   in respect of which the landlord and the tenant have taken all steps required
under Part II of the Landlord and Tenant Act 1954 and The Regulatory Reform
(Business Tenancies) (England and Wales) Order 2003 before the grant of the
tenancy or, if earlier, the exchange of any contract to grant the tenancy, to
ensure that the agreement referred to in paragraph (a) is not void   “Head
Landlord”    the landlord of the Headlease, including its successors in title as
landlord of the Headlease from time to time   “Head Landlord’s Covenants”    the
obligations, conditions and covenants in the Headlease to be complied with by
the Head Landlord   “Head Rent”    the yearly rent payable under the Headlease  
“Head Tenant’s Covenants”    the obligations, conditions and covenants in the
Headlease to be complied with by the tenant of the Headlease from time to time  
“Incorporated Terms”    has the meaning given to it in clause 2.2   “Interest
Rate”    the base lending rate from time to time of Barclays Bank PLC or such
other clearing bank nominated by the Landlord at any time or, if the clearing
banks cease at any time to publish a base lending rate, such comparable rate of
interest as the Landlord may reasonably determine

 

6



--------------------------------------------------------------------------------

  “Landlord’s Covenants”    the obligations, conditions and covenants to be
complied with by the landlord of this Lease including those contained in the
Incorporated Terms  

“Rents”

   the rents reserved and payable under clause 4  

“Tenant’s Covenants”

   the obligations, conditions and covenants to be complied with by the tenant
of this Lease including those contained in the Incorporated Terms  

“Term”

   the Contractual Term and any continuation of it

 

1.2

   Words and expressions defined in the Headlease have the same meanings in this
Lease except to the extent that they are defined differently by this Lease.

1.3

   Where any obligations or rights in the Headlease are to be complied with or
are to be exercised at a time calculated by reference to the start of the
Headlease those obligations and rights are, so far as they form part of the
Incorporated Terms, to be complied with or exercised at the same time under this
Lease.

1.4

   In this Lease:    1.4.1    except in relation to the Town and Country
Planning (Use Classes) Order 1987, references to any statute or other
legislation include references to any subsequent statute or legislation directly
or indirectly amending, consolidating, extending, replacing or re-enacting that
statute or legislation and to all orders, by-laws, directions and notices made
or served under them;    1.4.2    references to the Landlord, the Tenant or any
Guarantor include their respective successors in title and, in the case of
individuals, include their personal representatives;    1.4.3    references to
the Premises include any part of them unless specific reference is made to the
whole of them and include all alterations, additions and improvements made to
them whether before the date of this Lease or during the Term;    1.4.4   
references to adjoining premises include any premises adjoining or near to the
Premises and references to adjoining premises owned by the Landlord include any
adjoining premises owned by the Landlord at any time during the Term;    1.4.5
   references to this Lease include any deed or document which is supplemental
to, varies or is ancillary to this Lease from time to time;    1.4.6   
references to the end of the “Term” include the determination of the Term before
the end of the Contractual Term;    1.4.7    “including” means “including,
without limitation”;    1.4.8    “indemnify” means to indemnify against all
actions, claims, demands and proceedings taken or made against the Landlord and
all costs, damages, expenses, liabilities and losses incurred by the Landlord;
   1.4.9    references to the Tenant include, and the Tenant’s covenants bind,
any undertenant or other person in occupation of the Premises, their successors
in title, and any other person under the Tenant’s or their control including
employees, agents, workmen and invitees;    1.4.10    any covenant by the Tenant
not to do any act or thing includes a covenant not to permit or allow the doing
of that act or thing;    1.4.11    where the consent of the Landlord is required
for any assignment, underletting, change of use or alterations, that consent may
be given only by the completion of a licence executed as a deed containing the
terms of the consent agreed between the parties unless the Landlord elects in
writing to waive this requirement;

 

7



--------------------------------------------------------------------------------

   1.4.12    where two or more people form a party to this Lease, the
obligations they undertake may be enforced against them all jointly or against
each of them individually; and    1.4.13    if any provision is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remainder of this Lease is to be unaffected. 1.5    The Particulars form
part of this Lease and words and expressions set out in the Particulars are to
be treated as defined terms in this Lease. 1.6    The parties to this Lease do
not intend that any of its terms will be enforceable by virtue of the Contracts
(Rights of Third Parties) Act 1999 by any person not a party to it. 2.   
LETTING AND TERM 2.1    The Landlord lets the Premises to the Tenant for the
Contractual Term reserving the Rents. 2.2    This Lease is granted on the same
terms as the Headlease as at the date of this Lease and as varied by this Lease
(the “Incorporated Terms”) as if those terms were set out in full in this Lease
with references in those terms to “the Landlord”, “the Tenant” and “the
Premises” having the meanings given to those expressions in this Lease:    2.2.1
   including without limitation:       2.2.1.1    the Head Tenant’s Covenants;
      2.2.1.2    the covenant for quiet enjoyment in the Headlease;      
2.2.1.3    the right of re-entry in the Headlease;       2.2.1.4    the rights
granted and reserved by the Headlease;       2.2.1.5    the terms defined in the
Headlease; and       2.2.1.6    the conditions and agreements contained in the
Headlease;    2.2.2    but excluding:       2.2.2.1    the obligation to pay the
Head Rent;       2.2.2.2    the Head Landlord’s Covenants; and       2.2.2.3   
the contractual term granted by the Headlease. 2.3    In addition to the right
of re-entry incorporated into this Lease by the Incorporated Terms, the Landlord
may also enter onto the whole or any part of the Premises and by so doing end
this Lease if the Tenant breaches any of the Tenant’s Covenants. 2.4    If the
Head Landlord or the Landlord serves a valid notice under clause 4.2.1 of the
Headlease to end the Headlease, this Lease will end on the same date as the
Headlease. The Landlord is promptly to provide the Tenant with a copy of any
such notice served by it or the Head Landlord. 3.    HEADLEASE 3.1    The
Landlord is to:    3.1.1    pay the rents reserved by the Headlease and, so far
as they do not form part of the Incorporated Terms to be complied with by the
Tenant under this Lease, to comply with the Head Tenant’s Covenants; and   
3.1.2    at the request and cost of the Tenant to use all reasonable endeavours
to procure that the Head Landlord complies with the Head Landlord’s Covenants.

 

8



--------------------------------------------------------------------------------

3.2    The Tenant is not to do or omit to do any act or thing which would place
the Landlord in breach of the Head Tenant’s Covenants. 3.3    Without prejudice
to the terms of this Lease, where the consent or approval of the Landlord is
required to any act or thing:    3.3.1    it will be a condition precedent to
the grant of that consent or approval that, if required under the Headlease, the
consent or approval of Head Landlord is first obtained; and    3.3.2    where
the Landlord is under an obligation under this Lease not unreasonably to
withhold or delay its consent or approval, the Landlord is, at the cost of the
Tenant (such costs to be reasonably and properly incurred), including reasonable
security for costs paid in advance, to apply for and use all reasonable
endeavours to obtain the consent or approval of the Head Landlord where this is
required under the Headlease. 3.4    References, however expressed, in this
Lease:    3.4.1    to any matter which is required to be carried out to the
satisfaction or with the approval of the Landlord are to be read as including a
requirement that the matter is also to be carried out to the satisfaction or
with the approval of the Head Landlord where this is required under the
Headlease;    3.4.2    to an obligation on the Tenant to pay any costs, fees and
expenses incurred by the Landlord in relation to any matter are to be read as
including an obligation also to pay all costs, fees and expenses incurred in
respect of that matter by the Head Landlord; and    3.4.3    to an indemnity
given to the Landlord are to be read as including an obligation to indemnify the
Head Landlord in respect of the subject matter of that indemnity. 3.5    Rights
of entry and other rights reserved to the Landlord under this Lease may also be
exercised by the Head Landlord and any persons authorised by the Head Landlord
under the Headlease. 3.6    Any covenant in this Lease by the Tenant not to do
any act matter or thing to the prejudice of or adversely to affect the Landlord
is to be read as including an obligation not to do any such act matter or thing
to the prejudice of or adversely to affect any Head Landlord. 3.7    Nothing in
this Lease imposes any obligation on the Head Landlord to act reasonably in
granting any consent or approval or expressing its opinion as to whether any act
of the Tenant has been carried out to its satisfaction. 3.8    Where this Lease
continues in effect following the ending of the Headlease:    3.8.1    any terms
of this Lease incorporated by reference to the terms of the Headlease will
continue in effect;    3.8.2    where any Rents, Additional Rents or other sums
payable under this Lease are calculated by reference to the rents or other sums
payable under the Headlease, then the Rents, Additional Rents or other sums
payable under this Lease will continue to be payable as if:       3.8.2.1    the
Headlease continues in effect;       3.8.2.2    the rents or other sums payable
under the Headlease continue to be payable; and       3.8.2.3    any terms in
the Headlease for the agreement, calculation or determination of the rents or
other sums payable under the Headlease, including any rent reviews under
Headlease, continued to be applied; and    3.8.3    any changes to the terms of
this Lease necessary to enable the terms of this Lease to continue in effect
have been made between the Landlord and the Tenant.

 

9



--------------------------------------------------------------------------------

4.    RENTS PAYABLE 4.1    The Tenant is to pay the following Rents to the
Landlord during the Term without making any legal or equitable set-off,
counterclaim or deduction unless required to do so by law:    4.1.1    the
Principal Rent, from and including the Rent Commencement Date, to be paid by
equal quarterly payments in advance on the Quarter Days;    4.1.2    the
Additional Rents, from and including the date of this Lease or, if earlier, the
Occupation Date, to be paid on demand; and    4.1.3    any other sums reserved
as rent under this Lease, to be paid on demand. 4.2    The first payment of the
Rents is to be made on the date of this Lease calculated on a daily basis for
the periods for which the Rents are payable. 4.3    If requested to do so in
writing by the Landlord, the Tenant is to pay the Principal Rent by standing
order to an account nominated by the Landlord. 4.4    The Rents and any other
sums payable under this Lease are exclusive of VAT. Where, under the terms of
this Lease, a supply is made that is subject to VAT, the person receiving the
supply is to pay the VAT to the person making the supply and a valid VAT invoice
is to be issued by the person making the supply. 4.5    If the Tenant does not
pay any of the Rents or sums due to the Landlord under this Lease, whether or
not reserved as rent, within fourteen days of the due date for payment the
Tenant is to pay interest on those sums, both after as well as before judgment,
at 4% per annum above the Interest Rate for the period from and including the
due date for payment to and including the date of actual payment. 5.   
CONTINUING OBLIGATIONS    The Tenant covenants to comply with the Tenant’s
Covenants throughout the Term and the Landlord covenants to comply with the
Landlord’s Covenants throughout the Term. 6.    AUTHORISED USE   
Notwithstanding the Incorporated Terms, the Tenant is to use the Premises only
for the Authorised Use. 7.    ASSIGNMENT 7.1    In addition to the restrictions
and conditions to be complied with on assignment contained in the Incorporated
Terms, for the purposes of section 19(1A) Landlord and Tenant Act 1927 the
Landlord will be entitled to require as a condition of giving consent to an
assignment of the Premises that:    7.1.1    if the Head Landlord requires it:
      7.1.1.1    the Tenant gives an authorised guarantee agreement to the Head
Landlord under section 16 Landlord and Tenant (Covenants) Act 1995 on such terms
as the Head Landlord may reasonably require to guarantee the obligations of the
assignee of this Lease; and       7.1.1.2    the Tenant’s Guarantor gives the
Head Landlord an independent guarantee of the Tenant’s authorised guarantee
agreement given pursuant to clause 9.1.1.1;    7.1.2    the assignee gives a
direct covenant to the Head Landlord to comply with the terms of this Lease for
so long as the assignee remains liable to do so under the Landlord and Tenant
(Covenants) Act 1995; and    7.1.3    any guarantor of the assignee gives the
Head Landlord a guarantee of the assignee’s obligations under this Lease in such
form as the Head Landlord may require.

 

10



--------------------------------------------------------------------------------

8.    UNDERLETTING 8.1    Notwithstanding the Incorporated Terms:    8.1.1   
any underlease of the Premises is to be a Contracted-Out Tenancy and the Tenant
is to ensure that that any further underlease that may be granted to the
undertenant or any guarantor of the undertenant pursuant to the underlease or
any guarantee or option, whether or not contained in the underlease, is also a
Contracted-out Tenancy; and    8.1.2    on any underletting the Tenant must
procure that the underlease contains provisions that prohibit the undertenant
from creating any further underletting of the whole or any part of the Premises
Subject to these variations, the provisions of clauses 13.19 and 13.20 of the
Headlease will apply to the underletting of the Premises under this Lease. 8.2
   In addition to the restrictions and conditions to be complied with on an
underletting contained in the Incorporated Terms, the Landlord will be entitled
to require as a condition of giving consent to an underletting of the Premises
that:    8.2.1    if the Head Landlord requires it, the undertenant gives a
direct covenant to the Head Landlord on or before the grant of the underlease:
      8.2.1.1    to comply with the terms of the underlease for so long as the
undertenant remains liable to do so under the Landlord and Tenant (Covenants)
Act 1995;       8.2.1.2    not to assign the underlease without the prior
written consent of the Head Landlord;       8.2.1.3    on any assignment of the
underlease to give an authorised guarantee agreement to the Head Landlord under
section 16 Landlord and Tenant (Covenants) Act 1995 on such terms as the Head
Landlord may require to guarantee the obligations of any assignee of that
underlease; and       8.2.1.4    to procure that any assignee of the underlease
enters into a direct covenant with the Head Landlord on the same terms as this
clause 10.2.1.    8.2.2    any guarantor of the undertenant:       8.2.2.1   
gives the Head Landlord a guarantee of the undertenant’s obligations under the
underlease in such form as the Head Landlord may require; and       8.2.2.2   
agrees on an assignment of the underlease to give the Head Landlord an
independent guarantee of the undertenant’s authorised guarantee agreement given
under clause 10.2.1.3. 9.    CHANGES TO THE TERMS OF THE HEADLEASE    The terms
of the Headlease as they are incorporated into this Lease are to be read and
interpreted as varied, replaced or omitted by the provisions in Schedule 1. 10.
   OBLIGATIONS OF THE TENANT’S GUARANTOR    The Tenant’s Guarantor guarantees to
the Landlord that the Tenant will pay the Rents and comply with the Tenant’s
Covenants throughout the Term. This guarantee incorporates the provisions of The
Second Schedule of the Headlease. 11.    LAND REGISTRY APPLICATIONS 11.1    As
soon as reasonably practicable after the date of this Lease, the Tenant named in
the Particulars is to apply to the Land Registry to note the burden of the
rights granted by this Lease and to note the benefit of the rights reserved by
this Lease on the title number(s) set out in clauses LR2.1 and 2.2 of the Land
Registry Particulars.

 

11



--------------------------------------------------------------------------------

11.2    At the end of the Term, the Tenant is to return the original Lease to
the Landlord and use all reasonable endeavours to assist the Landlord in
removing any notice of the Lease and the rights granted and reserved by it from
the title number(s) set out in clauses LR2.1 and 2.2 of the Land Registry
Particulars. 11.3    The Landlord has deduced title to the Premises to the
Tenant on or before the date of this Lease and is under no further obligation to
the Tenant to deduce title or to answer any requisitions or enquiries in respect
of its title to the Premises. 11.4    The Landlord will not be liable to the
Tenant for any failure by the Tenant to register or note any of the rights
granted or reserved by this Lease at the Land Registry either by notice or by
way of caution against first registration, whichever is appropriate. 12.   
EXECUTION    The Landlord, the Tenant and the Tenant’s Guarantor have executed
this Lease as a deed and it is delivered on the date set out in clause LR1 of
the Land Registry Particulars. 13.    RENT FREE PERIOD 13.1    The Tenant has
been granted a rent free period from the Occupation Date until 26 May 2010 on
account of accrued dilapidations that the Tenant may be liable for at the
Property amounting to £35,000.00. 13.2    In consideration of the grant of this
rent free period by the Landlord to the Tenant, the Tenant and the Guarantor
separately covenant with the Landlord that they will indemnify the Landlord and
its successors in title against all actions, claims, demands and proceedings
taken or made against the Landlord and all costs (including in respect of any
legal costs), damages, expenses, liabilities and losses incurred by the Landlord
arising from any claim for dilapidations made by the Head Landlord or its
successors in title against the Landlord including but not limited to claims
under clauses 3.8.1, 3.8.2, 3.9.1, 3.9.2 and 3.10 of the Headlease or otherwise
whether before, during or after the end of the term of the Headlease. 13.3    In
respect of any claim received by the Landlord under clause 13.2 the Landlord is
to give notice to the Tenant of the claim as soon as reasonably practicable
after receiving notice of it and the Tenant is to notify the Landlord in writing
within 21 days of receiving a copy of the claim whether it wishes the Landlord
to dispute the claim and in the event that the Tenant wishes the Landlord to
dispute the claim the Tenant must indemnify the Landlord against all costs
(including legal costs), damages, expenses, liabilities and losses arising from
the dispute of the claim payable within 28 days of demand by the Landlord and
must provide the Landlord with such security for costs as the Landlord may
require.

 

12



--------------------------------------------------------------------------------

SCHEDULE 1

Variations to the terms of the Headlease

 

1.    Variation of Clauses 1.1    The following clauses replace clauses 4.2.1
and 4.2.2 of the Headlease.    4.2.1    For such time as the Landlord is
Secretary of State for Environment Food and Rural Affairs the Tenant is to
insure the Premises with substantial and reputable insurers or through
underwriters at Lloyd’s against the risks and for the cover stated in clause
4.2.2 and may separately insure against public and employer’s liability in
respect of the Premises and the provisions of clauses 2.2, 3.8.3, 3.29 and 5.1
will not apply whilst the Tenant insures the Premises in accordance with this
clause 4.2.1    4.2.2    The Tenant’s insurance will cover full rebuilding, site
clearance, professional fees and VAT taking into account cover for the effects
of inflation and escalation of costs and fees. The insurance will be against the
risks of fire, lightning, explosion, earthquake, landslip, subsidence, riot,
civil commotion, aircraft, aerial devices, storm, flood, water, theft, impact by
vehicles, malicious damage and third party liability and any other risks
reasonably required by the Tenant or the Landlord. The Tenant:       4.2.2.1   
will insure in the joint names of the Landlord and the Tenant;       4.2.2.2   
may, but will not be obliged to, obtain a waiver of any exclusion in respect of
terrorism;       4.2.2.3    will seek to ensure that any policy exclusions and
excesses fall within normal commercial practice in the United Kingdom insurance
market for properties similar to the Premises and in the same area as the
Premises.    4.2.3    On reasonable written request the Tenant is to give to the
Landlord and/or the Head Landlord a written summary of the Tenant’s insurance
policies taken out in accordance with clause 4.2.1 and evidence that they are in
force.    4.2.4    The Tenant will use all reasonable endeavours to obtain any
consents required to reinstate any damage to or destruction of the Premises by
any of the Insured Risks. Subject to those consents being obtained and remaining
unrevoked, the Tenant will apply the insurance proceeds received under the
buildings insurance in reinstating damage to or destruction of the Premises as
soon as reasonably practicable after the date of the damage or destruction, the
Tenant making good any shortfall in the proceeds of insurance from its own
moneys.    4.2.5    When reinstating any damage to or destruction of the
Premises, the Tenant shall not make changes in the design, layout and
specification of the Premises nor use materials of a different quality,
specification or type to those used in the original Premises unless either:   
   (a)    the Tenant shall have received the previous written consent of the
Landlord and the Head Landlord for the changes proposed and       (b)    it is
impossible or unlawful to reinstate such damage without the changes proposed and

 

13



--------------------------------------------------------------------------------

      (i)    the Landlord and Head Landlord have been notified of such changes
and       (ii)    neither the Premises, the means of access to them. the
services provided to the Premises are materially affected by such changes 4.2.6
   If it is not possible to reinstate any damage to or destruction of the
Premises due to reasons beyond the control of the Tenant, the Tenant will not be
obliged to comply with its obligations in clause 4.2.4 and the insurance monies
received by the Tenant will be apportioned between the Landlord and the Tenant
in proportion to the value of their respective interests in the Premises. Any
dispute about this clause 4.2.7 is to be referred at the request of either the
Landlord or the Tenant to a single arbitrator under the Arbitration Act 1996.
4.2.7    The Tenant is:    4.2.7.1    to comply with the requirements and
reasonable recommendations of the insurers of the Premises;    4.2.7.2    to
notify the Landlord immediately in writing of any damage to or destruction of
the Premises by any of the Insured Risks of which the Tenant becomes aware.
4.2.8    From such time as the Landlord is no longer the Secretary of State for
Environment Food and Rural Affairs the Landlord will insure the Premises on the
following basis:    4.2.8.1    to insure the Premises and all fixtures and
fittings of an insurable nature (other than those which the Tenant or any person
or persons deriving title under the Tenant are entitled to remove) against the
Insured Risks in the full reinstatement value thereof including architects’ and
quantity surveyors’ fees and other incidental expenses and three years loss of
the respective rents reserved in clause 2 and to make all payments necessary for
the above purposes and when lawful to do so to expend all monies (other than in
respect of loss of rent) received by virtue of any such insurance or insurances
in or towards rebuilding or reinstating so far as practicable the demised
premises in the event of the destruction thereof or damage thereto and to make
up any deficiency out of its own monies (except insofar as payment of the
insurance monies shall be avoided due to the act or default of the Tenant or any
person on the demised premises with the express or implied consent of the
Tenant) Provided always that in the event of       4.2.8.1.1    the Building or
a substantial part thereof being so damaged or destroyed by any of the Insured
Risks as to render the demised premises unfit for occupation or use and      
4.2.8.1.2    such damage or destruction not having been remedied so as to enable
the demised premises to be fit for occupational use within the period of three
years from the date of such damage or destruction    either party shall have the
right to determine this Lease at any time during the following six months by
giving three months notice in writing to the others to that whereupon this Lease
shall immediately cease and determine but without prejudice to any right or
remedy of either the Landlord or the Tenant against the other in respect of any
antecedent breach Provided further that on such determination all insurance
monies shall belong and be paid to the Landlord absolutely

 

14



--------------------------------------------------------------------------------

   4.2.8.2    To provide to the Tenant on reasonable request full details of the
insurance taken out by the Landlord pursuant to the provisions of clause 4.2.1
with evidence that such cover is in force and to procure that a note of the
Tenant’s interest (and the interest of any mortgagee of the Tenant) is made on
the policy of insurance. 2.    Omitted clauses 2.1    The Incorporated Terms are
to be read and interpreted as if the following provisions in the Headlease were
not incorporated into this Lease:    2.1.1    Clause 1.3; and    2.1.5    clause
5.9.

 

15



--------------------------------------------------------------------------------

SIGNED as a deed by    ) LIONBRIDGE (UK) LIMITED    ) acting by a director and
its secretary    ) or two directors    )   

/s/ Chris Wedgwood

   Director   

/s/ Ian Middlemiss

   Director / Secretary SIGNED as a deed by    ) LIONBRIDGE TECHNOLOGIES INC   
) acting by a director and its secretary    ) or two directors    )   

/s/ Rory Cowan

   Director   

/s/ Margaret Shukur

   Director / Secretary

 

THE CORPORATE SEAL of THE SECRETARY OF STATE FOR ENVIRONMENT AND RURAL AFFAIRS
hereunto affixed was authenticated by the authorised signatory:   

 

  

/s/ M.R. Thomycroft

   Authorised by The Secretary of State for Environment Food and Rural Affairs

 

16